Citation Nr: 1315940	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Whether the Veteran is competent for VA purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel



INTRODUCTION

The Veteran had active service from December 1967 to January 1970.  In May 1990, the Department of the Army upgraded his discharge to Honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2000 and April 2011 rating decisions by the VA RO in Waco, Texas.

In the August 2000 rating action, the RO denied the Veteran's application to reopen his claim of service connection for psychiatric disability.  In a January 2004 decision, the Board reopened the claim, and remanded the matter for further development.  In a February 2006 decision, the Board denied service connection for psychiatric disability.

The Veteran appealed the February 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 memorandum decision, the Court vacated the February 2006 Board decision and remanded the matter to the Board.  The Board in turn remanded the matter to the RO in January 2009. 

In April 2011, while the case was in remand status, the RO determined that the Veteran was incompetent for VA purposes.  The Veteran thereafter perfected his appeal of that rating decision, although, as will be addressed in the remand portion of this action, it is unclear whether the Veteran actually desires the restoration of his status as competent.

Although a fiduciary has been appointed, the Veteran (and not the fiduciary) is pursuing the appeal as to both matters before the Board.

The issue of whether the Veteran is competent for VA purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDING OF FACT

The Veteran's schizophrenia originated during his period of service.


CONCLUSION OF LAW

Psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   38 U.S.C.A. 
§ 5103(a).  VA also has certain duties to assist the Veteran.  Given the disposition of the claim below, the Board finds that further discussion of VA's duties to notify and assist the Veteran are unnecessary, and that any deficiency in VA's accomplishment of those duties is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service incurrence of a psychosis, such as schizophrenia, during wartime service may be presumed if manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2012).

Generally, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran's service entrance examination is silent for any pertinent findings.  During service he was tried by general court martial for an assault with a dangerous weapon.  No mental status findings were reported in connection with those proceedings.  The Veteran's discharge examination is silent for any psychiatric complaints or findings, but he was diagnosed as having an antisocial personality disorder.

VA treatment records on file for 1985 to the present contain a September 1985 entry noting that the Veteran's mother reported he had experienced altered behavior since his recent release from prison (he had been imprisoned since 1977 for an assault on a police officer).  Later in September 1985 he was hospitalized for chronic schizophrenia, with a reported history of auditory hallucinations since 1980.  Subsequent records document continued treatment for paranoid schizophrenia.  Private records for the late 1980s and early 1990s also document treatment for schizophrenia.

Of record is an April 1999 statement by a VA physician who indicates that the Veteran had chronic paranoid schizophrenia, which most likely was present in service.

On file is a June 1999 statement by a VA physician indicating that the Veteran's psychotic symptoms had been present since service.  The physician based his opinion on the Veteran's report of paranoia and auditory hallucinations in service, which the Veteran did not contemporaneously report because he feared being "locked up for life."

The Veteran was examined by VA in August 2005, at which time he reported that he began hearing voices in service, but that he did not report those symptoms at the time.  After examining the Veteran, the examiner diagnosed him as having chronic paranoid schizophrenia.  The examiner concluded that there was no firm evidence that the disorder began in service.  The examiner noted that the Veteran's schizophrenia had been evident since at least 1985, but that there were no observations prior to that date.  The examiner explained that there was no objective evidence that the Veteran had symptoms of schizophrenia in service.

The Veteran was again examined by VA in December 2010.  He reported experiencing auditory hallucinations in service.  After evaluating the Veteran, the examiner concluded that it was at least as likely as not that the Veteran's schizophrenia occurred in service.  In explanation, the examiner noted that the Veteran's age in service was within the age range typically seen in the first manifestation of schizophrenia.

In a February 2011 addendum, another physician explained that the December 2010 examiner was unavailable, but that he was able to review that examiner's examination report.  The physician disagreed with the December 2010 examiner's conclusion, and instead opined that it was unlikely that the Veteran's psychiatric disability originated in service.

In a May 2011 addendum, the December 2010 examiner wrote to change his prior opinion.  His new opinion was that the Veteran's schizophrenia was not caused by service.  As to when the symptoms themselves began, the examiner now felt unable to offer an opinion without resort to speculation.

In October 2012, the Board referred the Veteran's case to a physician with VA's Veterans Health Administration for an opinion addressing the matters involved in this case.

In the resulting December 2012 opinion, a VA psychiatrist noted that the Veteran did not exhibit evidence of a conduct disorder or behavior problems prior to service, but did undergo a general court martial in service.  She noted that no specific records of his mental status were recorded in connection with the court proceedings, and that his discharge examination included a diagnosis of an antisocial personality disorder, although the report of the psychiatric assessment resulting in that diagnosis was not of record.  The psychiatrist noted that the Veteran was imprisoned soon after service for the accidental death of his common law wife in an episode involving a state of paranoia in the Veteran, and that the Veteran reportedly was hearing voices while in prison.  She also noted the Veteran's subsequent history of assaulting a police officer, and that he was first formally diagnosed with schizophrenia once he was released from that period of incarceration.  The psychiatrist noted that it was evident from documents in the file that the Veteran had schizophrenia at least since 1980, and concluded that it was at least as likely as not that the schizophrenia began in service.  She based her opinion in part on the Veteran's pattern of misconduct well into service, and noted that it was immaterial that the Veteran denied psychiatric symptoms in service, as a key feature of schizophrenia is lack of insight into the disease itself.  She also concluded that it was unlikely that he had an antisocial personality disorder, and offered a rationale for that conclusion.

After careful review of the record, the Board concludes that the evidence is in equipoise as to whether the Veteran's diagnosed psychiatric disability originated in service.  Although a psychosis was not formally diagnosed in service, the record shows that well into service the Veteran exhibited assaultive behavior that mirrored similar behavior in the years since service which apparently included a paranoia component, and which the December 2012 psychiatrist felt fell into a telling pattern.  The Veteran was diagnosed at discharge as having an antisocial personality disorder, but notably the examination report on which this diagnosis was based is not of record.  Moreover, the December 2012 psychiatrist provided a persuasive explanation as to why the diagnosis of the personality disorder was incorrect.  

The Veteran contends that he first started hearing voices (a component of his current psychiatric disorder) in service.  The Board finds no reason to doubt the credibility of his account.  As for the medical opinion evidence on file, the record contains the opinions of the April 1999 and June 1999 VA physicians, the August 2005 examiner, the December 2010 examiner, the February 2011 physician, and the December 2012 psychiatrist.  The April 1999 and June 1999 physicians concluded that the Veteran's schizophrenia began in service; the June 1999 opinion in particular was based on the Veteran's account of auditory hallucinations in service, which the Board has found to be credible.  The August 2005 examiner determined that there was no "firm" evidence that the psychiatric disability began in service, and that there was no objective evidence of symptoms in service.  The Board points out the lack of "firm" evidence does not adequately support a conclusion that it is unlikely that the psychiatric disability originated in service.  Moreover, the examiner apparently required objective evidence of symptoms in service, without explaining why the Veteran's own account of symptoms could not suffice in this case.  

The December 2010 examiner initially felt that the Veteran's schizophrenia first manifested in service, but offered a questionable rationale in support; namely that the Veteran was in service for part of a particular age range.  The same examiner later changed his opinion, offering no rationale for concluding that the schizophrenia was not caused by service, and offering the questionable rationale that determining whether the psychiatric symptoms originated in service would require speculation.  The Board finds the examiner's weak rationales and tendency to change his mind in the absence of new facts causes his December 2010 and March 2011 opinions to lack any probative value.

The February 2011 opinion simply disagreed with the December 2010 examiner's original conclusion, but without offering a rationale.  It thus is of marginal probative value.

The Board accords the greatest probative value to the opinion of the December 2012 psychiatrist.  Not only did the psychiatrist review the entire record, including the above medical opinions, but the examiner offered a supporting rationale that is consistent with the other evidence of record.  The psychiatrist noted the Veteran's history of behavioral problems beginning in service and continuing after discharge, and also relied on his credible history of psychiatric symptoms in service.  She also explained why the diagnosis of an antisocial personality disorder was not consistent with the evidence on file.  The Board finds her opinion is well supported by the record.

Given the Veteran's credible account of psychiatric symptoms in service, the opinions in support of the claim that are based on an accurate understanding of the Veteran's medical history, and the deficiencies in the opinions that are against the claim, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder originated in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor, and concludes that service connection for psychiatric disability is warranted.  38 C.F.R. § 3.102 (2012).


ORDER

Service connection for psychiatric disability is granted.


REMAND

VA has determined that the Veteran is incompetent for VA purposes, based on the December 2010 examiner's opinion on the matter, and VA treatment records the RO has interpreted to contain numerous statements about the Veteran's competency.  The RO issued a rating action in April 2011 as to the Veteran's competency, shortly following statements by the Veteran consenting to the determination of incompetency, and waiving any further due process in that regard.  

Shortly following the April 2011 decision, the Veteran disagreed with VA's choice of a fiduciary.  He offered alternative fiduciaries he believed should be appointed instead.  The RO informed the Veteran that although he could appeal the determination that he was incompetent for VA purposes, he could not appeal the RO's selection of a fiduciary.  In his statements leading to the current appeal, the Veteran styled his argument in terms of whether he was competent, although he made it clear that the actual basis for his appeal was the selection of the fiduciary.  In more recent statements, he has indicated that he is now more interested in the restoration of his competency, regardless of the appointed fiduciary.

The Board points out that although VA's former position was that VA's selection of a fiduciary was not an appealable issue, in Freeman v. Shinseki, 24 Vet. App. 404 (2011), the Court specifically held that a beneficiary may challenge whether VA properly exercised its authority in the appointment of a fiduciary.

Given the veteran's changing statements as to whether he is pursuing the matter of restoration of his competency for VA purposes versus the selection of a fiduciary, particularly given VA's practice prior to Freeman with respect to the latter, the Board finds that remand of the case is required for clarification from the Veteran.  If the Veteran intends to pursue the matter of the selection of the fiduciary, he is entitled to proper notice concerning how to substantiate such a claim.

The Board points out that if the Veteran intends only to challenge VA's determination as to his competency, further development is still required.  Specifically, the Board points out that the references to competency in the VA treatment records were made primarily in connection with acute periods of decompensation, particularly in earlier years.  Moreover, although the December 2010 examiner concluded that the Veteran was incompetent, he did not offer a clear rationale for that opinion.  Instead, he acknowledged that the Veteran had managed his own financial affairs up to that point, but that he was homeless and using drugs despite receipt of monies from a nonservice-connected pension.  He also indicated that a social work assessment was necessary.  The Veteran has explained plausibly that the examiner misunderstood the Veteran's account of his living in a hotel room for the days leading up to the examination as evidence of homelessness, despite his having a fixed address for decades.

Under the circumstances, the Board finds that another VA examination is warranted.  Given the December 2010 examiner's propensity to inexplicably change his opinion on psychiatric matters (as discussed in the prior section), the Board concludes that the examination should be conducted by someone other than that individual.

The Board also points out that it is unclear whether the Veteran received a social work assessment, as recommended by the December 2010 examiner.  The RO and the Veteran have referenced such an assessment as having taken place in May 2011, but the report of that assessment does not appear to be of record.  In other statements, the Veteran appears to suggest he missed the assessment because of ongoing treatment.  On remand, the RO/AMC should attempt to obtain the May 2011 report, if it exists.

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran clarify whether he is seeking the restoration of his status as competent for VA purposes, and whether he is seeking the appointment of a different fiduciary.

2.  If the Veteran clarifies that he is seeking the restoration of his status as competent for VA purposes, the RO/AMC should obtain the report of the VA social work assessment purportedly conducted in May 2011.  If such a report does not exist or can not be obtained, this should be clearly documented in the record.

3.  If and only if the RO/AMC determines that the report of the May 2011 social work assessment does not exist or is unavailable, the RO/AMC should arrange for a social work assessment of the Veteran concerning his capacity to manage his funds independently.

4.  If the Veteran clarifies that he is seeking the restoration of his status as competent for VA purposes, the RO/AMC should also arrange for the Veteran to attend a VA examination to address his competency to handle VA funds.  Following evaluation of the Veteran, the examiner should provide an opinion as to whether the Veteran, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.

5.  Thereafter, the RO/AMC should readjudicate the issue(s) remaining on appeal.  If the benefit(s) sought on appeal is (are) not granted in full the RO/AMC must issue a supplemental statement of the case and provide the appellant an opportunity to respond.  If the Veteran clarifies that he is seeking the appointment of a different fiduciary, the supplemental statement of the case should include any relevant law or regulations pertaining to that matter.

After the veteran has been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by the RO/AMC.  The veteran has the right to submit additional evidence and argument on the matter(s) the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

(CONTINUED ON THE NEXT PAGE)
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


